Ex. T3A.14 CERTIFICATE OF INCORPORATION OF PIZZERIA UNO OF BAY RIDGE, INC. Under Section 402 of the Business Corporation Law, the undersigned being a natural person of at least 18 years of age and acting as incorporator of the corporation hereby being formed under the Business Corporation Law, certifies that: FIRST:The name of the corporation (the “Corporation”) is PIZZERIA UNO OF BAY RIDGE, INC. SECOND:The Corporation is formed for the following purpose or purposes: To engage in any lawful act or activity for which corporations may he organized under the Business Corporation Law, provided that the Corporation is not formed to engage in any act or activity requiring the consent or approval of any state official, department, board, agency or other body without such consent or approval first being obtained. THIRD:The office of the Corporation is to be located in the County of KINGS, State of New York. FOURTH:The aggregate number of shares which the Corporation shall have authority to issue is two hundred, all of which are without par value, and all of which are of the same class. FIFTH:The New York Secretary of State is designated as the agent of the Corporation upon whom process against the Corporation may be served.The post office address to which the Secretary of State shall mail a copy of any process against the Corporation served upon him is: Walter, Conston, Alexander & Green, P.C., 90 Park Avenue, New York, New York 10016-1387, Attention: John J.
